DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments

2.	Applicant’s arguments, see page 5, lines 8-16, filed 15 February 2022, with respect to the 35 USC 112(b) rejection of claims 2, 7 and 11 have been fully considered and are persuasive.  The 35 USC 112(b) rejection of claims 2, 7 and 11 has been withdrawn in view of the amendments to the claims. However, the current amendment has introduced new issues under 35 USC 112 and the new rejections are presented below.

3.	Applicant’s arguments, see page 5, line 17 to page 9, line 10, filed 15 February 2022, with respect to the 35 USC 102 and 103 rejections of claims 1, 2 and 4-13 have been fully considered and are persuasive.  The 35 USC 102 and 103 rejections of claims 1, 2 and 4-13 have been withdrawn. In particular, the Examiner aggress with Applicants that the prior art made of record fails to teach or fairly suggest the hydrogen permeable membrane of claim 1 having the recited three-layer structure.

Specification

4. 	The use of the term Hastelloy®, which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the 
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.

	Claim Rejections - 35 USC § 112

5.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

6.	Claims 1, 2 and 4-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 1 and 7 recites the limitation "the hydrogen selective Pd-Ag film " in lines 6 and 2, respectively.  There is insufficient antecedent basis for this limitation in the claims. Claim 1 recites a hydrogen selective Pd95-Ag5 film at line 3, and it appears as though this is the same film as recited at line 6 of claim 1 and in claim 7. If this is correct the Examiner suggests Applicants rewrite the limitation Pd-Ag film in claims 1 and 7 as Pd95-Ag5 film.

about” in claim 1 at lines 4 and 6 is a relative term which renders the claim indefinite. The term “about” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The indefinite term renders the claims thicknesses of the Pd95-Ag5 film and the protective layer unclear.

Claims 2, 4-6 and 8-15 are likewise rejected due to their dependence from claim 1.

7.	The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

8.	Claims 4-7 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
  Claim 4 recites the porous support layer comprising a metal, a ceramic, or a metal and a ceramic at line 1. However, claim 1, from which claim 4 depends, already recites the porous support layer being alpha-alumina at line 2. Therefore claim 4 fails to include all the limitations of the claim upon which it depends.
Claim 5 recites the ceramic porous support layer comprising an oxide, nitride, or carbide at lines 2-3. However, claim 1, from which claim 5 depends, already recites the porous support layer being alpha-alumina at line 2. Therefore claim 5 fails to include all the limitations of the claim upon which it depends.

Claim 7 recites the Pd95-Ag5 film having a thickness in a range of 0.5 to 150 µm at lines 2-3.  However, claim 1, from which claim 7 depends, already recites the Pd95-Ag5 film having a thickness of about 1 µm at lines 3-4. Therefore claim 7 fails to include all the limitations of the claim upon which it depends.
Applicant may cancel the claims, amend the claims to place the claims in proper dependent form, rewrite the claims in independent form, or present a sufficient showing that the dependent claims comply with the statutory requirements.

Allowable Subject Matter

9.	Claims 1, 2 and 4-15 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) and 112(d) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph and 6th paragraph, set forth in this Office action.

Conclusion

10.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action 

11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON M GREENE whose telephone number is (571)272-1157. The examiner can normally be reached Mon-Fri 7:00AM - 3:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Magali Slawski can be reached on 571-270-3960. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Jason M Greene/Primary Examiner, Art Unit 1773                                                                                                                                                                                                        

jmg
March 16, 2022